Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to reply filed on 7/28/2021
	New grounds of rejection have been cited in this office action in view of newly discovered prior art.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Cheng (US 2017/0053055).
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern having a plurality of polygons (see received/original polygonal layout/design/pattern in one or more of par 9, 23, 25, 30, 56, 63, 66); 
Causing, by a hardware computer system (see processing tools, metrology tool in par 55 to process/modify/design, i.e., IC layout/design, GDS files, OPC process/ simulation/ OPC modification, logic design, physical design, and/or place and route, as taught in the prior art), at least some of the polygons to be effectively connected with each other (fig 3-6 show at least some of the nearby/ close proximity/ neighboring/ adjacent polygons to be effectively connected with each other in terms of one or more of: polygonal pattern size/shape adjustment/simulation, causing a zone of interaction due to/between the nearby/ close proximity/ neighboring/ adjacent of polygons, layout pattern adjustment/modification, simulated contour, polygonal pattern in IC layout being reshaped/adjusted/moved,  changing target points, as disclosed in the prior art, i.e., par 2, 9, 16, 31, 35, 50-53, 63 ); 
Placing, by the hardware computer system, evaluation features outside the boundaries of the polygons (fig 3-6 show evaluation features (i.e., predicted contour 250, 260, zone of interaction 270, target points 360) outside the boundaries/perimeters of the polygons); and 
Creating, by the hardware computer system, a patterning device pattern spanning across the connected polygons based on the evaluation features.
(Fig fig 3-6 show a patterning device pattern (contour) spanning across the connected polygons based on the evaluation features)
(Claims 2, 19) generating a guide contour (simulated contour 250, 260, contour 310-311, 430 (fig 3-6)) across at least some of the connected polygons and at least some of the evaluation features (target points 360) are located on the guide contour.
(Claim 3) evaluating an intermediate patterning device pattern (one or more of target points/layout, OPC simulation, edge simulation, contour simulation, contour shape/dimension defining, zone of interaction defining, curve, curvature, contour edges, as disclosed in fig 3-6 and related text) against the guide contour and adjusting a parameter (one or more of design pattern adjust (par 2), OPC move edges of IC layout or reshape IC layout pattern (par 9), target points moved to reshape contour (par16, 35, 37, 50)) of the creating the patterning device pattern based on the evaluation against the guide contour.
(Claims 4, 16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function including edge placement error and pattern placement error (fig 3-5)
(Claims 5, 17) applying pattern placement gauges (i.e., image error, OPC rules, set of rules, mask rules, design rules (par 9-10, 29, 46, 51-52), special target/types of layout (par 10-11), adjacent features meet requirement/criteria (par 29)) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges.
(Claim 6) wherein the evaluation features are bounded by a tolerance range (i.e., rotation angle (par 8, 41), optical constraints (par 23), OPC rules, set of rules, mask rules, design rules (par 9-10, 29, 46, 51-52)) used in creating the patterning device pattern.
(Claim 7) biasing sizes of the polygons (see reshape, define/ control shape/size/dimension, change target points to shape patterns, in par 9, 27, 34-36, 40, 50, as IC layout patterns may manifest themselves as polygons (see par 56).
(Claim 8)  Forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 3-6).
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode and an optimized patterning device pattern (par 53, 55, fig 7-8).
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (fig 3-4, 8-9).
(Claim 11) wherein: changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or changing the design intent comprises one or more selected from: shifting a position of one or more features of the design pattern, biasing a size of one or more features of the design pattern, splitting one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together (one or more of fig 3-8).
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (see one or more of optical proximity correction (abstract), error compensation, reshape IC layout patterns (par 9, 35), define/ control shape and size (par 34, 36, 40), shape the contour (par 50), and/or etching process (par 32, 40, 55), iterative process until IC design layout acceptable
	Claims 13-15, 18 and 20 recite similar subject matter and rejected for the same reason.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Beale (US 2006/0143590).
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern (receive a layout in abstract, fig 7-8) having a plurality of polygons (fig 2-5); 
Causing, by a hardware computer system (EDA/computer in par 33-42, 112, claim 9), at least some of the polygons to be effectively connected with each other
(Fig 2-3, 5 show neighboring/ adjacent/ nearby polygon to be effectively connected with each other in terms of one or more of: biasing (par 53, 100), Visible area 212, 214 in fig 2 continuous at polygon edges, proximity range/ reaching 326 in fig 3, par 64, Extension in fig 3-4, distance at/reaching intersection points (par 77-88); 
Placing, by the hardware computer system, evaluation features outside the boundaries of the polygons (evaluation features outside the boundaries of the polygons are one or more of elements with reference numbers (212, 214 in fig 2; 314, 316, 318, 320, 322, 324 in fig 3; 402, 404, 406 in fig 4A; 458, 460, 466, 468, 470, 472 in fig 4B, 506, 512 in fig 5)); and 
Creating, by the hardware computer system, a patterning device pattern spanning across the connected polygons based on the evaluation features (fig 5 show the curve/contour spanning across the connected polygons based on the evaluation features)
(Claims 2, 19) generating a guide contour (smooth, continuous, well-behaved contour in fig 5) across at least some of the connected polygons and at least some of the evaluation features are located on the guide contour.
(Claim 3) evaluating an intermediate patterning device pattern (one or more of evaluation points, extension points, distance between point on polygon and evaluation points as taught in abstract, fig 2-5, 7; proximity range, ray extension in fig 3-4, OPC model (par 91); resolution enhancement in fig 1)) against the guide contour and adjusting a parameter (i.e., move/extend points, extend ray (fig 3-7), edge bias (par 53, 100), angular increments (par 13, 62, 66, 70-71)) of the creating the patterning device pattern based on the evaluation against the guide contour.
(Claims 4, 16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function including edge placement error and pattern placement error (fig 2-4, par 53)
(Claims 5, 17) applying pattern placement gauges (see one or more of proximity range in fig 3, surface integral accurately models (par 70), fitted model, OPC model, measuring feature dimension of the layout (par 74, 91), Resolution enhance in fig 1; intersection point in par 75-82, extinction length in fig 4) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges.
(Claim 6) wherein the evaluation features are bounded by a tolerance range (i.e., proximity range, distance, extinction length, maximum length (fig 2-5), threshold model (par 53, 74, 88-91) used in creating the patterning device pattern.
(Claim 7) biasing sizes of the polygons. (i.e., see one or more of the followings:
intersection point between the ray and the polygon's edge (par 14);evaluation point does not overlap with a polygon over a distance that is greater than an extinction length (par 16); edge bias (par 53);extend beyond the intersection point with a polygon's edge (par 63, 77-82);Evaluation point/ray extend beyond polygon (par 80-89))
(Claim 8)  Forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 2-3, 5)
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode and an optimized patterning device pattern (See OPC, resolution enhance in fig 1, par 5, 8, 53, 91)
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (see one or more of fig 2-5, 7-8).
(Claim 11) wherein: changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or changing the design intent comprises one or more selected from: shifting a position of one or more features of the design pattern, biasing a size of one or more features of the design pattern, splitting one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together (see one or more of fig 2-5, 7-8).
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (see one or more of etch bias model (par 53), proximity correction (abstract, par 7, 11, 50); model to fit, improve the fit (par 74, 91))
	Claims 13-15, 18 and 20 recite similar subject matter and rejected for the same reason.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/           Primary Examiner, Art Unit 2851